Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of the         day of
                                ,          by and between
                                 (“Executive”) and Orexigen Therapeutics, Inc.
(the “Company”) and is contingent on final approval by the Company’s Board of
Directors.

WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

ARTICLE I

DEFINITIONS

For purposes of the Agreement, the following terms are defined as follows:

1.1 “Board” means the Board of Directors of the Company.

1.2 “Cause” means the occurrence of any of the following events:

(a) Executive’s conviction of or plea of guilty or nolo contendere to any felony
or a crime of moral turpitude;

(b) Executive’s willful and continued failure or refusal to follow reasonable
instructions of the Chief Executive Officer and/or President of the Company or
reasonable policies, standards and regulations of the Company or its affiliates;

(c) Executive’s willful and continued failure or refusal to faithfully and
diligently perform the usual, customary duties of her employment with the
Company or its affiliates;

(d) Unprofessional, unethical, immoral or fraudulent conduct by Executive;

(e) Conduct by Executive that materially discredits the Company or any affiliate
or is materially detrimental to the reputation, character and standing of the
Company or any affiliate; or

(f) Executive’s material breach of the Proprietary Information and Inventions
Agreement.

An event described in Section 1.2(b) through Section 1.2(f) herein shall not be
treated as “Cause” until after Executive has been given written notice of such
event, failure or conduct and Executive fails to cure such event, failure,
conduct or breach, if curable, within 30 days from such written notice. Failure
of the Company to meet financial or performance targets or goals shall not be
deemed to be a breach pursuant to Sections 1.2(b) or 1.2(c) herein.

1.3 “Change in Control” means the occurrence of any of the following events:



--------------------------------------------------------------------------------

(a) the direct or indirect acquisition by any person or related group of persons
(other than the Company or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Company’s shareholders which the Board does not recommend such shareholders
to accept;

(b) a change in the composition of the Board over a period of 36 months or less
such that a majority of the Board members ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who
either (i) have been Board members continuously since the beginning of such
period, or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (i) who were still in office at the time such election or nomination was
approved by the Board;

(c) the consummation of any consolidation, share exchange or merger of the
Company (i) in which the stockholders of the Company immediately prior to such
transaction do not own at least a majority of the voting power of the entity
which survives/results from that transaction (or the parent of such
surviving/resulting entity), or (ii) in which a stockholder of the Company who
does not own a majority of the voting stock of the Company immediately prior to
such transaction, owns a majority of the Company’s voting stock immediately
after such transaction; or

(d) the liquidation or dissolution of the Company or any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all or substantially all the assets of the Company, including stock held in
subsidiary corporations or interests held in subsidiary ventures.

1.4 “Company” means Orexigen Therapeutics, Inc. or, following a Change in
Control, the surviving entity resulting from such transaction.

1.5 “Constructive Termination” means Executive’s Separation from Service as a
result of Executive’s voluntary resignation following:

(a) a material reduction in the level of responsibility associated with
Executive’s employment with the Company or any surviving entity (other than a
change in job title or officer title);

(b) any material reduction in Executive’s level of base salary; or

(c) a relocation of Executive’s principal place of employment by more than 50
miles (other than reasonable business travel required as part of the job duties
associated with Executive’s position);

provided, and only in the event that, such change, reduction or relocation is
effected by the Company without Cause and without Executive’s consent.

 

2



--------------------------------------------------------------------------------

Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without the Executive’s written consent
within 90 days of the occurrence of such event. The Company or any surviving
entity shall have a period of 30 days to cure such event or condition after
receipt of written notice of such event from Executive. Any Constructive
Termination following such 30 day cure period must occur no later than the date
that is two years following the initial occurrence of one of the foregoing
events or conditions without Executive’s written consent. Executive’s
Constructive Termination shall be treated as involuntary.

1.6 “Covered Termination” means an Involuntary Termination Without Cause or
Constructive Termination that occurs within the one-month period before the
effective date of a Change in Control and the six-month period commencing on the
effective date of a Change in Control.

1.7 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.8 “Involuntary Termination Without Cause” means Executive’s Separation from
Service as a result of Executive’s dismissal or discharge by the Company other
than for Cause. The termination of Executive’s employment as a result of
Executive’s death or disability will not be deemed to be an Involuntary
Termination Without Cause.

ARTICLE II

EMPLOYMENT BY THE COMPANY

2.1 Position and Duties. Subject to terms set forth herein, the Company agrees
to employ Executive in the position of                              and
Executive hereby accepts such employment. Executive shall serve in an executive
capacity and shall perform such duties as are customarily associated with the
position of                              and such other duties as are assigned
to Executive by the                              of the Company. During the term
of Executive’s employment with the Company, Executive will devote Executive’s
best efforts and substantially all of Executive’s business time and attention
(except for vacation periods and reasonable periods of illness or other
incapacities permitted by the Company’s general employment policies or as
otherwise set forth in this Agreement) to the business of the Company.

2.2 Employment at Will. Both the Company and Executive shall have the right to
terminate Executive’s employment with the Company at any time, with or without
Cause, upon 30 days’ written notice. If Executive’s employment with the Company
is terminated, Executive will be eligible to receive severance benefits to the
extent provided in this Agreement. If applicable, upon the date of Executive’s
termination of employment with the Company for any reason, Executive shall
immediately resign from the Board and the board of directors or comparable body
of every subsidiary, parent or other affiliated corporation of the Company, and
every committee thereof.

2.3 Employment Policies. The employment relationship between the parties shall
also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.

 

3



--------------------------------------------------------------------------------

2.4 Effective Date. The effective date of this agreement shall be the date in
which Executive begins employment with the Company which is anticipated to be
                            .

ARTICLE III

COMPENSATION AND BENEFITS

3.1 Base Salary. Executive shall receive for services to be rendered hereunder
an annual base salary of $                 (“Base Salary”), payable on the
regular payroll dates of the Company.1

3.2 Annual Bonus. In addition to the Base Salary, Executive will be eligible for
an annual performance bonus, equal to up to 50% of the Base Salary, and which is
100% based upon the achievement of the performance goals and objectives to be
determined by the compensation committee of the Board (“Annual Bonus”). Such
Annual Bonus shall be evaluated and paid no later than December 31 of the
calendar year following the calendar year to which such Annual Bonus relates.2

3.3 Stock Options. Subject to approval of the Board or the compensation
committee of the Board, Executive shall receive stock options to purchase
                 shares of the Company’s common stock pursuant to the Company’s
2007 Equity Incentive Award Plan (the “2007 Plan”). Any stock options granted
pursuant to this Section 3.3 shall have an exercise price per share equal to the
then-current fair market value per share of the Company’s common stock (as
determined pursuant to the 2007 Plan) on the date the grant is approved by the
Board or the compensation committee of the Board. Such stock options shall be
incentive stock options to the extent permitted under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). Subject to Section 4.2,
25% of the shares subject to such stock options shall vest on the one year
anniversary of your date of hire and the remainder will vest in 36 equal monthly
installments over a three year period thereafter, subject to Executive’s
continued employment or service with the Company on each such date. Such stock
options shall have a ten (10) year term and shall be subject to the terms and
conditions of the 2007 Plan and the stock option agreement pursuant to which
such stock options are granted to the extent such provisions are not less
favorable to Executive than the applicable provisions of this Agreement.

3.4 Signing Bonus. As of the date of this Agreement, Executive has received a
signing bonus of $                 from the Company. Such signing bonus is
subject to repayment in the event Executive’s employment with the Company is
terminated for any reason. Repayment of the signing bonus shall be forgiven by
50 percent on each of the first and second anniversaries of Executive’s
commencement of employment with the Company.

 

1

Base salary level to be updated, as appropriate.

2

Target bonus level to be updated, as appropriate.

 

4



--------------------------------------------------------------------------------

3.5 Vacation and Paid Time Off. Executive shall be entitled to 20 business days
of paid vacation each year, accruing on a monthly basis, 2 personal days, and 8
holidays each year.

3.6 Expenses. During the term of this Agreement, the Company shall reimburse
Executive for all reasonable and necessary out-of-pocket expenses incurred by
Executive in connection with services rendered on behalf of the Company subject
to Executive providing the Company with appropriate substantiation in accordance
with Company policy. Any amounts payable under this Section 3.5 shall be made in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv) and shall be paid
on or before the last day of Executive’s taxable year following the taxable year
in which Executive incurred the expenses. The amounts provided under this
Section 3.5 during any taxable year of Executive’s will not affect such amounts
provided in any other taxable year of Executive’s, and Executive’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.

3.7 Standard Company Benefits. Executive shall be entitled to all rights and
benefits for which Executive is eligible under the terms and conditions of the
standard Company benefits and compensation practices that may be in effect from
time to time and are provided by the Company to its executive employees,
employed at similar full-time or part-time status, as applicable, generally.

ARTICLE IV

SEVERANCE AND CHANGE IN CONTROL BENEFITS

4.1 Severance Benefits. In the event of Executive’s Separation from Service due
to an Involuntary Termination Without Cause or a Covered Termination, Executive
shall receive any annual base salary that has accrued but is unpaid as of the
date of such Involuntary Termination Without Cause or Covered Termination. In
addition, subject to Section 4.3(a) below and Executive’s continued compliance
with Articles V, VI and VII below, Executive shall also be entitled to continue
to be compensated by the Company, at Executive’s annual base salary rate as in
effect during the last regularly scheduled payroll period immediately preceding
the Involuntary Termination Without Cause or Covered Termination, for a period
of nine months, payable over such nine-month period on the regular payroll dates
of the Company and subject to applicable tax withholding, beginning no later
than the later of (a) sixty (60) days following the date of the Executive’s
Separation from Service or (b) sixty (60) days following the effective date of a
Change in Control occurring within one-month following Executive’s Separation
from Service. Notwithstanding any provision to the contrary in this Agreement,
no amount shall be paid pursuant to this Section 4.1 unless, on or prior to the
fifty-fifth (55th) day following the date of the Executive’s Separation from
Service, Executive has executed an effective waiver and release of claims
agreement (the “Release”) in form and substance acceptable to the Company and
any applicable revocation period has expired. For purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
the Executive’s right to receive the foregoing installment payments shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment shall at all times be considered a separate and
distinct payment.

 

5



--------------------------------------------------------------------------------

4.2 Acceleration of Vesting of Option. In the event of a Change in Control,
Executive shall vest in and be able to exercise the stock options held by
Executive as to 50% of the unvested shares of common stock then subject to such
options. Thereafter, such options shall vest and become exercisable as to any
unvested shares of common stock subject to such options in equal monthly
installments over the 12 months following the effective date of a Change in
Control; provided, however, that in the event that fewer than 12 months remain
until such options are fully vested and exercisable, the vesting period for such
options shall remain unchanged by the Change in Control. In addition, if within
the period beginning on the first day of the calendar month immediately
preceding the calendar month in which the effective date of such Change in
Control occurs and ending on the last day of the twelfth calendar month
following the calendar month in which the effective date of the Change in
Control occurs, Executive’s employment with the Company (or its successor)
terminates due to an Involuntary Termination Without Cause thereof by the
Company (or any successor) or due to a Constructive Termination, then all stock
options held by Executive shall become fully vested and exercisable as of the
later of (a) the date of such termination of Executive’s employment or (b) the
date of the Change in Control.

4.3 Section 409A of the Internal Revenue Code.

(a) Payment Delay. Notwithstanding anything herein to the contrary, to the
extent any payments to Executive pursuant to Section 4.1 are treated as
non-qualified deferred compensation subject to Section 409A of the Code, then
(i) no amount shall be payable pursuant to such section unless Executive’s
termination of employment constitutes a “separation from service” with the
Company (as such term is defined in Treasury Regulation Section 1.409A-1(h) and
any successor provision thereto) (a “Separation from Service”), and (ii) if
Executive, at the time of her Separation from Service, is determined by the
Company to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code and the Company determines that delayed commencement of any portion of
the termination benefits payable to Executive pursuant to this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code (any such delayed commencement, a “Payment Delay”),
then such portion of the Executive’s termination benefits described in Section
4.1 shall not be provided to Executive prior to the earlier of (A) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service, (B) the date of the Executive’s death or (C) such
earlier date as is permitted under Section 409A. Upon the expiration of the
applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred
pursuant to a Payment Delay shall be paid in a lump sum to Executive within 30
days following such expiration, and any remaining payments due under the
Agreement shall be paid as otherwise provided herein. The determination of
whether Executive is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of her Separation from Service shall
made by the Company in accordance with the terms of Section 409A of the Code and
applicable guidance thereunder (including without limitation Treasury Regulation
Section 1.409A-1(i) and any successor provision thereto).

(b) Exceptions to Payment Delay. Notwithstanding Section 4.3(a), to the maximum
extent permitted by applicable law, amounts payable to Executive pursuant to
Section 4.1 shall be made in reliance upon Treasury Regulation Section
1.409A-1(b)(9) (with respect to separation pay plans) or Treasury Regulation
Section 1.409A-1(b)(4) (with respect to short-term deferrals). Accordingly, the
severance payments provided for in Section 4.1 are not intended to provide for
any deferral of compensation subject

 

6



--------------------------------------------------------------------------------

to Section 409A of the Code to the extent (i) the severance payments payable
pursuant to Section 4.1, by their terms and determined as of the date of
Executive’s Separation from Service, may not be made later than the 15th day of
the third calendar month following the later of (A) the end of the Company’s
fiscal year in which Executive’s Separation from Service occurs or (B) the end
of the calendar year in which Executive’s Separation from Service occurs, or
(ii) (A) such severance payments do not exceed an amount equal to two times the
lesser of (1) the amount of Executive’s annualized compensation based upon
Executive’s annual rate of pay for the calendar year immediately preceding the
calendar year in which Executive’s Separation from Service occurs (adjusted for
any increase during the calendar year in which such Separation from Service
occurs that would be expected to continue indefinitely had Executive remained
employed with the Company) or (2) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) for the calendar
year in which Executive’s Separation from Service occurs, and (B) such severance
payments shall be completed no later than December 31 of the second calendar
year following the calendar year in which Executive’s Separation from Service
occurs.

(c) Interpretation. To the extent the payments and benefits under this Agreement
are subject to Section 409A of the Code, this Agreement shall be interpreted,
construed and administered in a manner that satisfies the requirements of
Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations
thereunder (and any applicable transition relief under Section 409A of the
Code). As provided in Internal Revenue Notice 2007-86, notwithstanding any other
provision of this Agreement, with respect to an election or amendment to change
a time or form of payment under this Agreement made on or after January 1, 2008
and on or before December 31, 2008, the election or amendment shall apply only
with respect to payments that would not otherwise be payable in 2008, and shall
not cause payments to be made in 2008 that would not otherwise be payable in
2008.

4.4 Failure to Perform. Notwithstanding any other provision of this Agreement,
if Executive shall be discharged by the Company for Cause or if Executive
terminates employment other than as a result of a Constructive Termination, then
this Agreement shall automatically terminate (except for Article V, Article VII,
and Article VIII, which shall continue in effect), and upon such termination,
the Company shall have no further obligation to Executive her spouse or estate,
except that the Company shall pay to Executive, the amount of her base salary
and vacation pay accrued to the date of such termination.

ARTICLE V

PROPRIETARY INFORMATION OBLIGATIONS

5.1 Agreement. Executive agrees to execute and abide by the Company’s standard
form of Proprietary Information and Inventions Agreement (“Proprietary
Information and Inventions Agreement”).

5.2 Remedies. Executive’s duties under the Proprietary Information and
Inventions Agreement shall survive termination of Executive’s employment with
the Company and the termination of this Agreement. Executive acknowledges that a
remedy at law for any breach or threatened breach by Executive of the provisions
of the Proprietary Information and Inventions Agreement would be inadequate, and
Executive therefore agrees that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

OUTSIDE ACTIVITIES

6.1 Other Activities. Except with the prior written consent of the Chief
Executive Officer or President of the Company, Executive shall not during the
term of this Agreement undertake or engage in any other employment, occupation
or business enterprise, other than ones in which Executive is a passive
investor; provided that such passive investments will not require services on
the part Executive which would in any manner impair the performance of her
duties under this Agreement. Executive may engage in civic and not-for-profit
activities so long as such activities do not materially interfere with the
performance of Executive’s duties hereunder.

6.2 Competition/Investments. During the term of Executive’s employment by the
Company, except on behalf of the Company, Executive shall not directly or
indirectly, whether as an officer, director, stockholder, partner, proprietor,
associate, representative, consultant, or in any capacity whatsoever engage in,
become financially interested in, be employed by or have any business connection
with any other person, corporation, firm, partnership or other entity whatsoever
which were known by Executive to compete directly with the Company, throughout
the world, in any line of business engaged in (or planned to be engaged in) by
the Company.

ARTICLE VII

NONINTERFERENCE

While employed by the Company, and for one year immediately following the date
on which Executive terminates employment or otherwise ceases providing services
to the Company, Executive agrees not to interfere with the business of the
Company by (i) soliciting or attempting to solicit any employee or consultant of
the Company to terminate such employee’s or consultant’s employment or service
in order to become an employee, consultant or independent contractor to or for
any competitor of the Company or (ii) soliciting or attempting to solicit any
client, customer or other person either directly or indirectly, to direct her or
its purchase of the Company’s products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company. Executive’s duties under this Article VII shall survive termination of
Executive’s employment with the Company and the termination of this Agreement.

ARTICLE VIII

GENERAL PROVISIONS

8.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at Executive’s
address as listed on the Company payroll.

 

8



--------------------------------------------------------------------------------

8.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

8.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

8.4 Complete Agreement. This Agreement and the documents and agreements
referenced herein constitute the entire agreement between Executive and the
Company and is the complete, final, and exclusive embodiment of their agreement
with regard to the subject matter contained herein and therein and supersede all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein, including, without
limitation, the Prior Agreement. This Agreement is entered into without reliance
on any promise or representation other than those expressly contained herein or
therein, and cannot be modified or amended except in a writing signed by an
appropriate officer of the Company and Executive. If Executive and the Company
determine that any payments or benefits payable under this Agreement intended to
comply with Sections 409A(a)(2), (3) and (4) of the Code do not comply with
Section 409A of the Code, Executive and the Company agree to amend this
Agreement, or take such other actions as Executive and the Company deem
reasonably necessary or appropriate, to comply with the requirements of Section
409A of the Code, the Treasury Regulations thereunder (and any applicable
transition relief) while preserving the economic agreement of the parties. If
any provision of the Agreement would cause such payments or benefits to fail to
so comply, such provision shall not be effective and shall be null and void with
respect to such payments or benefits, and such provision shall otherwise remain
in full force and effect.

8.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

8.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

8.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of Executive’s duties hereunder and Executive may not assign
any of Executive’s rights hereunder, without the written consent of the Company,
which shall not be withheld unreasonably.

 

9



--------------------------------------------------------------------------------

8.8 Arbitration. Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by final and binding
arbitration held in San Diego, California through Judicial Arbitration &
Mediation Services/ Endispute (“JAMS”) under the then existing JAMS arbitration
rules. However, nothing in this section is intended to prevent either party from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Each party in any such arbitration shall be
responsible for its own attorneys’ fees, costs and necessary disbursement;
provided, however, that if one party refuses to arbitrate and the other party
seeks to compel arbitration by court order, if such other party prevails, it
shall be entitled to recover reasonable attorneys’ fees, costs and necessary
disbursements; provided, further, that the prevailing party shall be reimbursed
for such fees, costs and expenses within 45 days following any such award, but
in no event later than the last day of the Executive’s taxable year following
the taxable year in which the fees, costs and expenses were incurred; provided,
further, that the parties’ obligations pursuant to this sentence shall terminate
on the 10th anniversary of the date of Executive’s termination of employment.
Pursuant to California Civil Code Section 1717, each party warrants that it was
represented by counsel in the negotiation and execution of this Agreement,
including the attorneys’ fees provision herein.

8.9 Attorneys’ Fees. If either party hereto brings any action to enforce rights
hereunder, each party in any such action shall be responsible for its own
attorneys’ fees and costs incurred in connection with such action.

8.10 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without regard to the conflicts of law provisions thereof.

(Signature page follows)

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

OREXIGEN THERAPEUTICS, INC.

By:

     

Eckard Weber, M.D.

Interim President and CEO

Accepted and agreed:

 

 

 

NAME

11